Citation Nr: 1329630	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a bilateral foot 
disorder (to include pes planus). 

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for Bell's palsy as 
secondary to sinus and left ear disabilities. 

5.  Entitlement to service connection for a low back 
disorder (other than a low back strain), to include as 
secondary to the service-connected low back strain. 

6.  Entitlement to service connection for a left ear 
disorder, to include left ear hearing loss and otitis media.

7.  Entitlement to service connection for a skin disease.

8.  Entitlement to service connection for a gastrointestinal 
disorder. 

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from 
September 1974 to September 1984.  The Veteran also had 
active service for two days from February 22, 1992 to 
February 23, 1992 during a period of inactive duty for 
training (INACDUTRA) in which service-connected disabilities 
were previously established. 

In addition, the Veteran served in the New York Army 
National Guard and New Hampshire Army National Guard from 
1989 to 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In April 2011, the Veteran presented testimony at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder.

The Board remanded this case in January 2012 for further 
development.  After completion of this development by the 
RO, the case has been returned to the Board for further 
appellate consideration.  In the January 2012 Board 
decision, the Board also adjudicated various other new and 
material evidence issues that were previously on appeal.  
The Board also accepted the Veteran's withdrawal of several 
other issues previously on appeal.  Thus, these issues are 
no longer on appeal before the Board.

The Board previously characterized the left knee and right 
hip issues on appeal as "new and material evidence" issues.  
However, the Board has now recharacterized these issues as 
service connection issues only.  Specifically, service 
connection for the left knee and right hip were previously 
denied in a final February 2000 Board decision.  However, at 
the time of that Board decision, the Veteran's active duty 
service treatment records (STRs) dated from 1974 to 1984 
were missing and unassociated with the claims folder.  
Subsequently, in 2012, the RO was finally able to secure 
these missing STRs and associate them with the claims 
folder.  In this regard, 38 C.F.R. § 3.156(c)(1) provides 
that, at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  The regulation further identifies 
service records that are related to a claimed in-service 
event, injury, or disease as relevant service department 
records.  38 C.F.R. 
§ 3.156(c)(1)(i).

In accordance with the above provision, new and material 
evidence is not needed to reopen the previously denied left 
knee and right hip claims when relevant STRs and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  Besides not having to submit new and 
material evidence, the benefit of this provision is to 
assign the earliest possible effective date without the 
claimant having to demonstrate clear and unmistakable error 
in a prior final determination, if the claims end up being 
granted.  In the instant case, as noted above, the Veteran's 
active duty STRs dated from 1974 to 1984 were not secured by 
the RO until 2012.  Several of these STRs dated in July 1984 
and June 1978 may be relevant to the left knee and right hip 
service connection claims at issue.  Thus, the Board will 
now address these service connection claims on a de novo 
basis, as opposed to addressing new and material evidence to 
reopen.  

In addition, the Veteran submitted additional, relevant 
private medical evidence in April 2013, after certification 
of his appeal.  However, in a March 2013 letter, his 
representative previously waived his right to have the RO 
initially consider this evidence in order to expedite the 
processing of his claims.  Therefore, the Board accepts this 
additional private evidence for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2012).   

A review of the Virtual VA paperless claims processing 
system and the Veterans Benefits Management System (VBMS) 
does not reveal any additional documents pertinent to the 
present appeal.

For reasons discussed below, the issues of entitlement to 
service connection for Bell's Palsy, a low back disorder, a 
left ear disorder, a skin disease, a gastrointestinal 
disorder, a left knee disorder, and a right hip disorder are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a fibromyalgia disorder that was 
incurred in the line of duty during a period of INACDUTRA 
service in February 1992.   

2.  The veteran is noted to have entered active duty in 
September 1974 with a preexisting foot disorder diagnosed as 
bilateral pes planus of the feet.  There was a permanent 
increase of the Veteran's bilateral pes planus of the feet 
beyond its natural progression during service.  Stated 
another way, the bilateral pes planus was permanently 
aggravated during active service. 

3.  The Veteran has sinusitis and allergic rhinitis 
disorders that began during his period of active military 
service from 1974 to 1984.  


CONCLUSIONS OF LAW

1.  A fibromyalgia disorder was incurred in active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2012).

2.  A preexisting foot disorder diagnosed as bilateral pes 
planus was aggravated by active service.  38 U.S.C.A. §§  
101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2012).

3.  Sinusitis and allergic rhinitis disorders were incurred 
in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the fibromyalgia, bilateral pes planus, and sinusitis / 
rhinitis service connection issues being granted, review of 
the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2011).  In any event, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of these 
particular issues.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

With regard to the remaining service connection issues being 
remanded, the Board finds that further evidentiary 
development is needed and will be discussed herein below.  
Therefore, an analysis regarding compliance with the VCAA 
for the claims of service connection for Bell's Palsy, a low 
back disorder, a left ear disorder, a skin disease, a 
gastrointestinal disorder, a left knee disorder, and a right 
hip disorder is not required at this time.  

Governing Laws and Regulations for Service Connection

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. § 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 
3.306.  
	
Under 38 C.F.R. § 3.303(a), service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service - the so-called "nexus" 
requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)).  The Federal Circuit Court recently held 
that diseases that would be considered "chronic" in a 
medical sense, but which are not listed in 38 C.F.R. § 
3.309(a) as an enumerated "chronic disease," may still 
qualify for service connection under the three-element test 
for disability compensation described in § 3.303(a).  Walker 
v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(d), disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
the disorder was incurred in service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The nexus element of service connection may be established 
by medical evidence, or, in certain circumstances, lay 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 
(Fed. Cir. 2009) (rejecting the view that "competent medical 
evidence is required ... [when] the determinative issue 
involves either medical etiology or a medical diagnosis." 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007))).

Lay evidence can be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when 
considering whether lay evidence is competent the Board must 
determine, on a case by case basis, whether the Veteran's 
particular disability is the type of disability for which 
lay evidence may be competent on the issues of diagnosis and 
medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 
438 (2011).  If the disability is of the type for which lay 
evidence is competent, the Board must weigh the probative 
value of that evidence against other evidence of record in 
making its determination regarding the existence of service 
connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-
37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the 
Board shall consider the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Governing Laws and Regulations for ACDUTRA / INACDUTRA 
Service

A Veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes the following:  
active duty; any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty while performing ACDUTRA; or any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred or aggravated in the line of duty while performing 
INACDUTRA, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's 
General Counsel has held that it was the intention of 
Congress when it defined active service in 38 U.S.C.A. § 
101(24) to exclude a period of INACDUTRA during which a 
member was disabled or died due to nontraumatic incurrence 
or aggravation of a disease process.  See VAOPGCPREC 86-90.

ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty 
in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state. 
38 U.S.C.A. § 101(22); 38 C.F.R.
§ 3.6(c)(1).  Active service also includes authorized travel 
to or from such duty or service.  38 U.S.C.A. § 106(d); 38 
C.F.R. § 3.6(e).

In summary, when a claim for service connection is based 
only on a period of ACDUTRA or INACDUTRA, there must be 
evidence that the appellant became disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. 
§§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. 
Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 
Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995)).  In the absence of such evidence, the 
period of ACDUTRA or INACDUTRA would not qualify as "active 
military, naval, or air service," and the appellant would 
not qualify as a "Veteran" for that period of ACDUTRA or 
INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see 
Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of 
soundness, aggravation, or for presumptive diseases) attach 
to periods of ACDUTRA and INACDUTRA unless "Veteran" status 
is attained during those periods.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The presumption of soundness under 38 
U.S.C.A. § 1111 does not apply when a claimant, Veteran or 
otherwise, has not been examined upon entering a period of 
ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  
Likewise, the presumption of aggravation under 38 U.S.C.A. § 
1153 does not apply to ACDUTRA or INACDUTRA service.  Smith, 
24 Vet. App. at 45.  See also Acciola v. Peake, 22 Vet. App. 
320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Neither the presumption of soundness nor the presumption of 
aggravation is at issue here. 

Analysis - Service Connection for Fibromyalgia

The Veteran claims that he has developed a fibromyalgia 
disorder stemming from his February 1992 INACDUTRA injury 
when he slipped on ice and fell on his back and groin.  He 
alleges he now has widespread musculoskeletal pain stemming 
from this confirmed INACDUTRA injury.  He currently takes 
pain medication, muscle relaxers, and anti-depressants to 
control this alleged condition.  See May 2006 claim; 
September 2007 Veteran's statement; April 2011 hearing 
testimony at pages 3-4.  

Upon review of the evidence of record, the Board grants the 
appeal for service connection for fibromyalgia.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, a private 
treatment letter from Dr. K.K., DO., dated in April 2013 and 
a private treatment report from Dr. P.M., MD., dated in 
October 2008 assessed that the Veteran has a current 
fibromyalgia disorder.  In addition, both VA and private 
treatment records dated from 2001 to 2011 reveal treatment 
for fibromyalgia or "osteoarthrosis" with various 
medications used to treat it.  Consequently, the 
determinative issue is whether this fibromyalgia disorder is 
somehow attributable to an injury sustained during a period 
of INACDUTRA service in the Army National Guard in February 
1992.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

Army National Guard records dated in February and March of 
1992 confirm that the Veteran sustained a low back strain 
and abductor tendonitis as the result of slipping on ice 
during INACDUTRA training in February 1992.  He is presently 
service-connected for both disabilities.  Thus, the 
appellant became disabled as a result of an injury incurred 
in the line of duty during the February 1992 period of 
INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 
3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); 
Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  As such, 
the February 1992 period of INACDUTRA would qualify as 
"active military, naval, or air service," and the appellant 
would already qualify as a "Veteran" for that period of 
INACDUTRA service.  38 U.S.C. § 101(2), (24); see Acciola, 
22 Vet. App. at 324.

Both STRs dated from 1974 to 1984 and National Guard records 
at the time of the February 1992 injury during INACDUTRA are 
negative for any diagnosis of fibromyalgia.  

Post-service, Dr. P.M has treated the Veteran since 2001 for 
fibromyalgia symptoms.  A review of VA and private treatment 
records dated in the 1990s also discloses symptomatology 
similar to fibromyalgia at times in terms of widespread 
musculoskeletal pain.  With regard to a nexus, there is 
probative medical and lay evidence of a nexus or link 
between the Veteran's current fibromyalgia and the traumatic 
injury incurred in the line of duty in February 1992 during 
a period of INACDUTRA.  Holton, 557 F.3d at 1366.  See also 
38 U.S.C. §§ 101(2), (23), (24); 38 C.F.R. §§ 3.6(a), 
3.303(a), (d).  Specifically, in an October 2008 private 
medical opinion, Dr. P.M. opined that there "could well be" 
a connection between the Veteran's 1992 history of back 
injury and his fibromyalgia.  Dr. P.M. added that there is 
no way to disprove or prove it, but certainly it is noted in 
the causality of fibromyalgia-like symptoms.  More 
significantly, in an April 2013 private medical opinion, Dr. 
K.K. opined that the Veteran's fibromyalgia by history 
started after two major back surgeries suffered in 1992, 
with one injury occurring while in the military (during the 
above period of INACDUTRA) and the other from a motor 
vehicle accident.  Dr. K.K. assessed that these injuries led 
to the current fibromyalgia.  Dr. K.K. noted that while 
there was no formal testing of diagnostic study for 
fibromyalgia, the Veteran's blood work consistently shows 
high levels of inflammation as evidenced by persistently 
elevated WBC count an elevated CRP levels.  Overall, this 
opinion was thorough, supported by an explanation, and 
circumstantially supported by the evidence of record.  There 
is no contrary, negative medical opinion of record.  

Moreover, in further support of these medical opinions, the 
Veteran has submitted medical treatise evidence received in 
April 2011 discussing that a possible cause or trigger for 
fibromyalgia includes physical trauma.  In fact, some cases 
of fibromyalgia have been specifically linked to individuals 
who sustained some kind of back injury similar to the 
Veteran's injury.  It was also noted that the pain and 
symptoms of fibromyalgia can come and go over the years.  
Generally, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  However, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 
73-74 (1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").  In the present case, the 
Veteran has submitted favorable medical opinions in support 
of his claim, as well as medical treatise evidence.  

With regard to lay evidence, the Veteran is competent and 
credible in his lay assertions regarding fibromyalgia 
symptomatology beginning after a February 1992 INACDUTRA 
injury.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  

Accordingly, resolving doubt in the Veteran's favor, the 
evidence supports service connection for fibromyalgia by way 
of an injury incurred in the line of duty during a February 
1992 period of INACDUTRA.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Governing Laws and Regulations for Aggravation of a 
Preexisting Disorder

When an issue is raised as to whether the disorder claimed 
by the Veteran preexisted service, the governing law 
provides that every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that (1) an injury or 
disease existed before acceptance and enrollment into 
service (2) and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also 
VAOPGCPREC 3-2003 (July 16, 2003).   This statutory 
provision is referred to as the "presumption of soundness."  
Horn v. Shinseki, 25 Vet. App. 231, 234  (2012).  

In July 2003, VA's General Counsel issued a precedent 
opinion holding that in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by 
clear and unmistakable evidence both that the disease or 
injury in question existed prior to service and that it was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the 
disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that 
if a condition was not noted at entry but was shown by clear 
and unmistakable evidence to have existed prior to entry, 
the burden then shifted to the claimant to show that the 
condition increased in severity during service.  The Court 
and Federal Circuit Court have adopted the General Counsel's 
position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); 
Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

However, if a preexisting disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that particular disability, but the Veteran 
may bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on the Veteran to establish aggravation.  Wagner, 370 
F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  A preexisting injury or disease will be considered 
to have been aggravated during service when there is an 
increase in disability during service, unless there is a 
specific finding (clear and unmistakable evidence) that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation applies only when the Veteran 
shows the preservice disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat Veteran to establish an increase in disability).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The presumption of aggravation only requires evidence of an 
actual worsening of a preexisting condition during service; 
it does not require direct evidence of nexus, that is, that 
the worsening was actually caused by service.  Smith v. 
Shinseki, 24 Vet. App. 40, 47-48 (2010) (emphasis added).  

If a permanent increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  

Analysis - Service Connection for Bilateral Foot Disorder

The Veteran contends that he has pes planus or other 
bilateral foot disorder that began during his active duty 
service from 1974 to 1984.  He says that he hurt the arches 
of his feet during training in 1974 and 1975.  He had to run 
for miles and miles, and was provided special shoes for his 
pes planus.  He indicates he was repeatedly treated for his 
bilateral pes planus during active duty, especially in the 
1970s.  See March 2013 Veteran's statement; April 2011 
hearing testimony at pages 13-14.   

Upon review of the evidence of record, the Board grants the 
appeal for service connection for bilateral foot pes planus.  
However, the Board is granting this claim based on evidence 
of record that supports aggravation of a preexisting pes 
planus condition that was noted at the Veteran's September 
1974 STR entrance examination.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, a VA 
podiatry consult dated in August 2005 diagnosed the Veteran 
with bilateral foot pes planus with forefoot varus, rearfoot 
varus, with "excessive" pronation.  The VA podiatrist 
assessed flatfoot with symptoms along the plantar surface of 
both feet.  VA  X-rays dated in August 2005 also confirmed 
bilateral pes planus.  Treatment records dated in 2006 
record inversion and eversion of the feet.  The Veteran was 
treated in VA and private treatment records in the 1990s and 
2000s for bilateral foot pain on various occasions.  
Consequently, the determinative issue is whether this 
bilateral pes planus disorder of the feet was incurred in or 
aggravated by the Veteran's period of active duty service 
from 1974 to 1984.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

With regard to the existence of a preexisting condition, 
STRs reveal that the Veteran underwent an entrance 
examination into active service in September 1974.  His 
September 1974 entrance examination noted preexisting pes 
planus that was "mild" and "asymptomatic."  The condition 
was not considered disabling at that time.  A disorder can 
be asymptomatic, but still considered as "noted" on 
entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  
Therefore, based on this evidence, a bilateral pes planus 
condition of the feet was clearly noted at entrance.  Since 
this disability was noted at the time of the Veteran's 
entrance into service, the Veteran is not entitled to the 
presumption of soundness for this particular disability when 
entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

According to VAOPGCPREC 3-2003, when a preexisting condition 
is noted at entrance, VA is not required to show that there 
clearly and unmistakably was no aggravation of his 
preexisting pes planus during service beyond its natural 
progression.  Rather, since the Veteran's preexisting pes 
planus was noted at entrance, it is the Veteran's burden to 
show a chronic (meaning permanent) worsening of his 
preexisting bilateral pes planus during service.  In other 
words, the Veteran may only bring a claim for aggravation of 
this preexisting pes planus condition.  Wagner, 370 F.3d at 
1096.  A preexisting injury or disease will be considered to 
have been aggravated during service when there is an 
increase in disability during service, unless there is a 
specific finding (by clear and unmistakable evidence) that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

With regard to aggravation of a preexisting condition during 
active service from 1974 to 1984, STRs document that a short 
time after his September 1974 entrance examination, the 
Veteran was treated for painful heels in October 1974 during 
basic training.  STRs dated in January 1975, July 1975, and 
September 1975 reveal further treatment for "severe" 
bilateral foot pes planus.  A March 1977 STR mentions 
"fallen arches" and pes planus since basic training.  
Subsequent STRs dated in October 1978, March 1980, May 1981, 
May 1982, and September 1982 diagnose bilateral flat feet 
with "recurrent" swelling.  It was noted that the Veteran 
"broke" his arches during training.  Frequent "pain when 
running" was observed.  He was prescribed arch supports and 
special shoes.  In fact, he was transferred out of infantry 
due to this condition, and placed on profile on several 
occasions.  The Veteran's STRs are therefore supportive of 
permanent worsening of his preexisting pes planus condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Post-service, with regard to aggravation of a preexisting 
condition, the Veteran was treated in VA and private 
treatment records in the 1990s and 2000s for bilateral foot 
pain on various occasions.  The Veteran has credibly 
reported bilateral foot pain, difficulty walking, and 
discomfort over the years.  Most importantly, a VA podiatry 
consult dated in August 2005 diagnosed the Veteran with 
bilateral foot pes planus with forefoot varus, rearfoot 
varus, and with "excessive" pronation.  The VA podiatrist 
assessed flatfoot with symptoms along the plantar surface of 
both feet.  VA  X-rays dated in August 2005 also confirmed 
bilateral pes planus.  Treatment records dated in 2006 
record inversion and eversion of the feet as the result of 
bilateral pes planus.  Therefore, the Veteran's post-service 
records are also supportive of permanent worsening of his 
preexisting pes planus condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See also Routen, 10 Vet. App. at 189 
n. 2; Verdon, 8 Vet. App. at 538.  The Boards adds that 
there is no countervailing medical evidence of record 
suggesting the increase in his pes planus disability was due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b); Paulson 7 Vet. App. at 470-471.  
That is, there is no clear and unmistakable evidence that 
the increase in the pes planus disability was due to the 
natural progression of the disease.  Id.  The Board 
emphasizes that the clear-and-unmistakable-evidence standard 
is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)).  

Consequently, the probative evidence of record demonstrates 
a permanent aggravation of the veteran's preexisting 
bilateral pes planus condition during service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a),(b).  

Accordingly, resolving doubt in the Veteran's favor, the 
evidence supports service connection for bilateral foot pes 
planus on the basis of this aggravation during service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The veteran may only 
be service connected for bilateral pes planus for the degree 
of disability over and above the degree of disability 
existing at the time of entrance into active service.  See 
38 C.F.R. §§ 3.322, 4.22.  In order words, the Veteran can 
be service-connected up to the extent of aggravation of the 
pes planus disorder during service.  The appeal is granted 
as to that issue.  

Analysis - Service Connection for Sinus Disorder

The Veteran contends that he has sinusitis or other sinus 
disorder that began during his active duty service from 1974 
to 1984.  He says he was treated for pneumonia at Ft. Knox 
during active duty, possibly leading to his sinusitis.  By 
1990 he had to undergo surgery to correct his sinusitis.  
See April 2011 hearing testimony at pages 7-9.   

Upon review of the evidence of record, the Board grants the 
appeal for service connection for sinusitis and allergic 
rhinitis.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, private 
treatment records dated throughout 2011 document chronic 
sinusitis.  VA treatment records dated from 2005 to 2009 
also document recurrent, chronic sinusitis.  A private 
Suncoast Family Medical Associates dated in December 2011 
diagnosed allergic rhinitis as well.  Earlier VA treatment 
records dated in 2006 and 2007 also mention allergic 
rhinitis.  The Veteran takes various medications to treat 
these disorders.  Consequently, the determinative issue is 
whether his sinus conditions are somehow attributable to the 
Veteran's period of active duty service from 1974 to 1984.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

STRs document treatment for pharyngitis and upper 
respiratory infections in September 1974, January 1976, 
March 1977, May 1977, September 1978, November 1978, August 
1981, and March 1984.  A November 1974 STR reflected a 
diagnosis of rhinitis.  A May 1980 STR assessed "doubtful 
sinusitis."  

Post-service, private Concord Hospital records dated in 
March 1990 reveal that the Veteran underwent a septoplasty 
for chronic sinusitis and nasal septal deviation.  A July 
1994 National Guard Medical Evaluation Board (MEB) summary 
noted the Veteran's complaints of sinusitis since active 
duty service.  It was also noted that the Veteran had 
previously undergone surgery to reattach his nose at the age 
of five after amputation.  VA medical certificates dated in 
June 1997 and September 1997 diagnosed sinusitis and 
allergic rhinitis.  VA and private treatment records dated 
from 1998 to 2012 consistently assessed recurrent, chronic 
sinusitis and allergic rhinitis.  The Board is mindful that 
certain disorders by their very nature tend to have active 
versus inactive stages.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994).  The Veteran has credibly reported 
recurring sinus problems in the 1990s and 2000s.  Thus, the 
Board finds that there is probative lay and medical evidence 
that the Veteran's in-service sinus problems have continued 
post-service.  At the very least, the possibility of 
sinusitis and rhinitis were identified during service, and 
subsequently confirmed as clear diagnoses post-service.  
Thus, there is some evidence of a nexus or link.  Holton, 
557 F.3d at 1366.  See also 38 C.F.R. 
§ 3.303(a), (d).  Accordingly, resolving doubt in the 
Veteran's favor, the evidence supports service connection 
for sinusitis and allergic rhinitis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for fibromyalgia is granted.  

Service connection for a bilateral foot disorder diagnosed 
as pes planus is granted.  

Service connection for sinusitis and allergic rhinitis is 
granted.  


REMAND

However, before addressing the merits of the service 
connection claims for Bell's palsy, a low back disorder, a 
left ear disorder, a skin disease, a gastrointestinal 
disorder, a left knee disorder, and a right hip disorder, 
the Board finds that additional development of the evidence 
is required.

First, concerning VCAA notice, the VCCA notice letters of 
record failed to discuss secondary service connection for 
Bell's palsy on the premise that this alleged disability is 
proximately due to or chronically aggravated by the 
Veteran's service-connected sinus disability and his left 
ear disability.  The VCAA notice letters also failed to 
discuss secondary service connection for a low back disorder 
(such as spondylolysis with sciatica or arthritis) on the 
premise that this alleged disability is proximately due to 
or chronically aggravated by the Veteran's already service-
connected low back strain disability.  See 38 C.F.R. § 3.310 
(2012).  These contentions were raised by the evidence of 
record as well as the Veteran's videoconference hearing 
testimony.  See e.g., April 2011 hearing testimony at page 
6.  Therefore, a remand is required for the RO/AMC to issue 
another VCAA letter that is compliant with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and with all legal 
precedent for these particular issues on appeal.    

Second, pursuant to the Board's earlier January 2012 remand, 
in a November 2012 VCAA letter the RO informed the Veteran 
that it was scheduling him for VA examinations to determine 
the etiology of any current left ear disorder (including 
hearing loss and otitis media), skin disease, 
gastrointestinal disorder, and lower back disorder (other 
than a low back strain) on the basis of in-service 
incurrence.  However, in a November 2012 Report of General 
Information, the Veteran called a VA representative by 
telephone informing her that he was refusing to appear to 
the VA examinations and requesting that VA issue a decision 
without the VA examinations being conducted.  Subsequently, 
in a March 2013 Report of General Information, the Veteran 
again confirmed that he wished to forgo the VA examinations 
and have his appeal adjudicated.  However, confusingly, 
several weeks later in March 2013, the Veteran submitted an 
inconsistent statement essentially saying there was a 
misunderstanding and that actually he wanted to appear to 
his VA examinations.  Also, the Veteran had previously told 
the undersigned Veterans Law Judge at the hearing that he 
would report to a VA examination if scheduled.  See April 
2011 hearing testimony at page 20.  Therefore, the Board 
requests the RO / AMC to reschedule the Veteran for his 
previous VA examinations.  This is the last opportunity for 
the Veteran to appear at a VA examination to determine the 
etiology of his claims.  

Third, the Veteran must be scheduled for VA examinations 
with opinions to determine the etiology of any current 
Bell's palsy, left knee, and right hip disorders on the 
basis of in-service incurrence.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81-85 (2006).  Furthermore, the theory of 
secondary service connection for Bell's palsy on the premise 
that this alleged disability is proximately due to or 
chronically aggravated by the Veteran's service-connected 
sinus disability and his left ear disability must also be 
addressed by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a VCAA 
letter notifying him and 
his representative of the evidence 
necessary to substantiate the claim for 
SECONDARY SERVICE CONNECTION for Bell's 
palsy on the premise that this alleged 
disability is proximately due to or 
chronically aggravated by the Veteran's 
service-connected sinus disability and his 
left ear disability.  This letter must 
also address SECONDARY SERVICE CONNECTION 
for a low back disorder (such as 
spondylolysis with sciatica or arthritis) 
on the premise that this alleged 
disability is proximately due to or 
chronically aggravated by the Veteran's 
already service-connected low back strain 
disability.  See 38 C.F.R. § 3.310 (2012).  
This letter must (1) inform the Veteran of 
the information and evidence that is 
necessary to substantiate these claims ON 
A SECONDARY BASIS; (2) inform him about 
the information and evidence that VA will 
seek to provide; and, (3) inform him about 
the information and evidence he is 
expected to provide.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  After sending the above VCAA notice, 
the RO / AMC must reschedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current left 
ear disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  The Veteran should be 
afforded audiology testing, including a 
puretone audiometry test and a speech 
recognition test (Maryland CNC test), and 
all results of such tests should be 
recorded.  The examiner must also fully 
describe the functional effects of the 
Veteran's hearing disability.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current left 
ear disability (including hearing loss, 
otitis media, and any other left ear 
disability diagnosed since August 2005) is 
related to the Veteran's period of active 
duty service from September 1974 to 
September 1984 (in particular an alleged 
left ear injury in service while riding 
unsheltered in the back of a truck (in 
June 1978)), or any period of ACDUTRA / 
INACDUTRA.  

One STR documents that in June 1978, at 
the time of the alleged truck injury, the 
Veteran was treated for external otitis 
for several weeks.  In July 1994, a 
National Guard MEB summary revealed left 
ear sensorineural hearing loss disability 
according to the established requirements 
of 38 C.F.R. § 3.385.  However, a 
subsequent March 1996 VA audiology 
examination and September 2000 private 
audiological examination failed to 
establish left ear sensorineural hearing 
loss disability according to the 
established requirements of 38 C.F.R. 
§ 3.385.  VA treatment records dated in 
the 1990s and 2000s also document 
treatment for left ear otitis media, left 
ear otitis externa, and a left tympanic 
membrane scar.   

The examiner must provide a rationale for 
each opinion given.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so and what, if any, 
additional evidence would be necessary 
before an opinion could be rendered.  The 
examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
specifically acknowledged and considered 
in formulating any opinions.  If the 
examiner rejects the Veteran's reports, he 
or she must provide a reason for doing so.

3.  After sending the above VCAA notice, 
the RO / AMC must reschedule the Veteran 
for a VA examination to determine the 
etiology of his current skin disease.  All 
indicated tests and studies should be 
conducted.  The claims folder, including 
this remand, must be sent to the examiner 
for review; consideration of such should 
be reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current skin disease (any skin disease 
diagnosed since October 2005 such as 
dermatitis or folliculitis) had its onset 
during his period of active duty service 
from September 1974 to September 1984, or 
any period of ACDUTRA / INACDUTRA.  In 
this regard, a February 1978 STR reveals a 
rash over the Veteran's body for which he 
was provided ointment.  Post-service, a 
September 2005 VA dermatology consult 
discusses the Veteran having a history of 
rashes since 1994.  

The examiner must provide a rationale for 
each opinion given.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so and what, if any, 
additional evidence would be necessary 
before an opinion could be rendered.  The 
examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
specifically acknowledged and considered 
in formulating any opinions.  If the 
examiner rejects the Veteran's reports, he 
or she must provide a reason for doing so.

4.  After sending the above VCAA notice, 
the RO / AMC must reschedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current 
gastrointestinal disability.  All 
indicated tests and studies should be 
conducted.  The claims folder, including 
this remand, must be sent to the examiner 
for review; consideration of such should 
be reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
gastrointestinal disability had its onset 
during the Veteran's period of active duty 
service from September 1974 to September 
1984, or is related to any period of 
ACDUTRA / INACDUTRA, or is related to any 
injury incurred during a period of 
INACDUTRA.  At present, the Veteran is 
diagnosed with irritable bowel syndrome 
(IBS, or spastic colon), gastroesophageal 
reflux disease (GERD), hiatal hernia, and 
Barrett's esophagus.  

The examiner must provide a rationale for 
each opinion given.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so and what, if any, 
additional evidence would be necessary 
before an opinion could be rendered.  The 
examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
specifically acknowledged and considered 
in formulating any opinions.  If the 
examiner rejects the Veteran's reports, he 
or she must provide a reason for doing so.

5.  After sending the above VCAA notice, 
the RO / AMC must reschedule the Veteran 
for a VA examination to determine the 
etiology of any current lower back 
disability other than a lower back strain.  
All indicated tests and studies should be 
conducted.  The claims folder, including 
this remand, must be sent to the examiner 
for review; consideration of such should 
be reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
lower back disability other than a lower 
back strain (such as spondylolysis with 
sciatica or arthritis) had its onset 
during the Veteran's period of active duty 
service from September 1974 to September 
1984, or any period of ACDUTRA / 
INACDUTRA, or began during his February 
1992 low back injury incurred during a 
period of INACDUTRA.  

The examiner should also opine whether it 
is at least as likely as not (50 percent 
or more probable) that a low back disorder 
(such as spondylolysis with sciatica or 
arthritis)  is proximately due to or the 
result of the Veteran's service-connected 
low back strain?  In making this 
determination, the examiner should 
consider whether a separate low back 
disorder (such as spondylolysis with 
sciatica or arthritis) developed over time 
as the result of the service-connected low 
back sprain.

The examiner should also opine whether it 
is at least as likely as not (50 percent 
or more probable) that a low back disorder 
(such as spondylolysis with sciatica or 
arthritis) is chronically aggravated or 
worsened by his service-connected low back 
strain, regardless of the date of onset of 
either disorder?  If and only if the 
examiner believes that there is chronic 
aggravation or worsening of another low 
back disorder by his service-connected low 
back strain, the examiner should also 
provide a medical opinion as to the degree 
of identifiable increased disability that 
has been produced by the aggravation.  If 
the degree of increased disability cannot 
be quantified, the examiner should so 
indicate.

The examiner must provide reasons for each 
opinion given.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The examiner 
is advised that the Veteran is competent 
to report his symptoms and history, and 
such reports must be specifically 
acknowledged and considered in formulating 
any opinions.  If the examiner rejects the 
Veteran's reports, he or she must provide 
a reason for doing so.

6.  After sending the above VCAA notice, 
the RO/AMC must schedule the Veteran for a 
VA examination by an appropriate clinician 
to determine the etiology of any current 
Bell's palsy disorder on a secondary 
basis.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary, including laboratory tests.  
The examiner must provide a clear 
rationale for the opinion.  The Veteran 
must be advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

THE VA EXAMINER MUST RESPOND TO THE 
FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the 
Veteran have a current Bell's palsy 
disorder or residuals thereof?  

(b) If a current Bell's Palsy disorder 
or residuals thereof is diagnosed, is 
it at least as likely as not (i.e., 50 
percent or more probable) that a 
current Bell's Palsy disorder is 
proximately due to or the result of the 
Veteran's service-connected connected 
sinusitis disability or his left ear 
disability?  

(c) If a current Bell's Palsy disorder 
or residuals thereof is diagnosed, is 
it at least as likely as not (50 
percent or more probable) that a 
current Bell's Palsy disorder is 
chronically aggravated or worsened by 
his service-connected sinusitis 
disability or his left ear disability, 
regardless of the date of onset of 
either disorder?  If and only if the 
examiner believes that there is chronic 
aggravation or worsening of Bell's 
palsy disorder by his service-connected 
sinusitis disability or his left ear 
disability, the examiner should also 
provide a medical opinion as to the 
degree of identifiable increased 
disability that has been produced by 
the aggravation.  If the degree of 
increased disability cannot be 
quantified, the examiner should so 
indicate.

(d) In rendering this opinion, the 
examiner is advised of the Veteran's 
contention that his Bell's palsy 
disorder, first documented post-service 
in 2000, was caused by the Veteran's 
frequent sinus problems and ear 
infections.  Private and VA treatment 
records document recurrent Bell's Palsy 
in 2001, but a December 2005 VA consult 
noted no Bell's Palsy occurrences in 
the last three years.  

7.  After sending the above VCAA notice, 
the RO/AMC must schedule the Veteran for a 
VA examination by an appropriate clinician 
to determine the etiology of any current 
left knee disorder.  The purpose of this 
examination is to determine whether any 
current left knee disorder is directly 
related to service.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary, including 
laboratory tests.  The examiner must 
provide a clear rationale for the opinion.  
The Veteran must be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

THE VA EXAMINER MUST RESPOND TO THE 
FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the 
Veteran have a current left knee 
disorder?

(b) If a current left knee disorder is 
diagnosed, is it at least as likely as 
not (i.e., 50 percent or more probable) 
that a current left knee disorder is 
related to an event or incident during 
his period of active duty service from 
1974 to 1984 or to any injury incurred 
during a period of INACDUTRA in 
February 1992? 

(c) In rendering this opinion, the 
examiner is advised that the Veteran 
contends that his current left knee 
disorder was due to a 1984 night 
training injury when he stepped into a 
hole between a train and a platform in 
Germany, thereby injuring his left 
knee.  He also contends that he injured 
his left knee in February 1992 after 
slipping on ice during INACDUTRA 
training.     Active duty STRs document 
that in July 1984 in Germany the 
Veteran hurt his left knee in training 
causing a laceration and stitches.  He 
was instructed not to run for five 
days, and it was noted that the 
condition was resolving.  National 
Guard records also document that in 
February 1992 and March 1992 the 
Veteran reported left knee pain to 
military medical personnel after 
slipping on ice and injuring his low 
back during INACDUTRA training on 
February 22, 1992.  His left knee was 
examined in March 1992 and deemed 
"stable."  Post-service, a VA examiner 
in March 1996 diagnosed a chronic left 
knee strain.  VA X-rays dated in April 
2006 revealed mild degenerative changes 
of the left knee.  

8.  After sending the above VCAA notice, 
the RO/AMC must schedule the Veteran for a 
VA examination by an appropriate clinician 
to determine the etiology of any current 
right hip disorder.  The purpose of this 
examination is to determine whether any 
current right hip disorder is directly 
related to service.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary, including 
laboratory tests.  The examiner must 
provide a clear rationale for the opinion.  
The Veteran must be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

THE VA EXAMINER MUST RESPOND TO THE 
FOLLOWING INQUIRIES: 

(a) Upon clinical examination, does the 
Veteran have a current right hip 
disorder?

(b) If a current right hip disorder is 
diagnosed, is it at least as likely as 
not (i.e., 50 percent or more probable) 
that a current right hip disorder is 
related to an event or incident during 
his period of active duty service from 
1974 to 1984 or to any injury incurred 
during a period of INACDUTRA in 
February 1992? 

(c) In rendering this opinion, the 
examiner is advised that the Veteran 
contends that he has a current right 
hip disorder due to frostbite to the 
right thigh sustained during active 
duty in Germany in 1978.  He says he 
was not provided prompt treatment, 
eventually causing right hip arthritis.  
He also contends that he injured his 
right hip in February 1992 after 
slipping on ice during INACDUTRA 
training.   

(d) In rendering this opinion, the 
examiner is advised that active duty 
STRs document that in June 1978 in 
Germany the Veteran reported numbness 
of the right thigh.  However, no injury 
was noted, and no objective findings 
were noted.  National Guard records 
also document that in September 1992 
and October 1992 the Veteran was 
diagnosed with trochanteric bursitis of 
the right hip after reporting pain 
subsequent to his injury where he 
slipped on ice and hurt his low back 
during INACDUTRA training on February 
22, 1992.  However, a National Guard 
November 1992 MRI of the right hip was 
negative for any abnormalities.  In a 
July 1994 National Guard MEB summary, 
the Veteran complained about arthritis 
of the right hip.  

(e) In rendering this opinion, the 
examiner is advised that post-service, 
a March 1996 VA examiner diagnosed a 
chronic right hip strain.  Another 
March 1996 VA examiner diagnosed 
acetabular sclerosis of the right hip.  
An October 1997 VA medical certificate 
noted degenerative changes of the right 
hip.  But a July 1999 VA examiner found 
that the right hip was normal and the 
prior diagnoses were no longer present.    

9.  No action is required of the Veteran 
until further notice.  However, the Board 
takes this opportunity to advise the 
Veteran that the conduct of the efforts as 
directed in this remand, as well as any 
other development deemed necessary, is 
needed for a comprehensive and correct 
adjudication of his claim.  The Board is 
not entirely persuaded by the Veteran's 
explanations for cancelling the previous 
VA examinations scheduled for him in 
November 2012, especially since he 
directly told the undersigned Veterans Law 
Judge that he would appear to any VA 
examination scheduled for his claims.  His 
cooperation in VA's efforts to develop his 
claim, including reporting for any 
scheduled VA examinations, is both 
critical and appreciated.  The Veteran is 
also advised that failure to report for 
any scheduled examinations may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

10.  The RO/AMC must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the providing 
physician for corrective action.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

11.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the service connection claims 
for Bell's Palsy, a low back disorder, a 
left ear disorder, a skin disease, a 
gastrointestinal disorder, a left knee 
disorder, and a right hip disorder.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
allow the Veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


